            Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 1 of 14


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------- X
                                                            :
MULTI ACCESS LIMITED,                                       :
                                                            :
                                Plaintiff,                  :
                                                            :
         -v-                                                :                1:20-cv-07397 (LJL)
                                                            :
GUANGZHOU BAIYUNSHAN
                                                            :              PROTECTIVE ORDER
PHARMACEUTICAL HOLDINGS CO., LTD.
                                                            :
(AKA GUANGZHOU BAIYUNSHAN
                                                            :
PHARMACEUTICAL HOLDING CO., LTD.)
                                                            :
and WLJ (AMERICA) CO. INC.,
                                                            :
                                                            :
                                Defendants.
----------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        WHEREAS Plaintiff Multi Access Limited and Defendants Guangzhou Baiyunshan

Pharmaceutical Holding Co., Ltd. and WLJ (America) Co. Inc. Ltd. (collectively, “Defendants”)

(Plaintiff and Defendants shall be referred to collectively as the “Parties,” and individually, a “Party”)

request that this Court issue a protective order (“Protective Order”) pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that will

be exchanged pursuant to and during the course of discovery, including jurisdictional discovery

related to Guangzhou Baiyunshan Pharmaceutical Holding Co., Ltd.’s Federal Rule 12(b)(1) motion

to dismiss for lack of personal jurisdiction,1 in this case;

        WHEREAS, the Parties, through counsel, agree to the following terms;

        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords only extends


1
  Defendants’ Motion to Dismiss (ECF Nos. 27, 28) remains pending. In seeking entry of the proposed Protective Order,
Defendants do not waive any defenses or arguments raised in the Motion to Dismiss or admit that this Court has
jurisdiction over Guangzhou Baiyunshan Pharmaceutical Holding Co., Ltd., but expressly reserve all claims, defenses,
and counterclaims.


SWDocIDLocation
             Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 2 of 14


to the limited information or items that are entitled, under the applicable legal principles, to

confidential treatment;

        WHEREAS, the Parties further acknowledge that this Protective Order does not create

entitlement to file confidential information under seal; and

        WHEREAS, in light of these acknowledgements, and based on the representations of the

Parties that discovery in this case will involve confidential documents or information the public

disclosure of which will cause harm to the producing person and/or third party to whom a duty of

confidentiality is owed, and to protect against injury caused by dissemination of confidential

documents and information, this Court finds good cause for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that any person subject to this Protective Order—including

without limitation the parties to this action, their representatives, agents, experts and consultants, all

third parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Protective Order—shall adhere to the following terms:

        1.        Any person subject to this Protective Order who receives from any other person

subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced or

disclosed pursuant to and in course of discovery in this action) that is designated as “Confidential”

or “Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive)” pursuant to the

terms of this Protective Order (hereinafter “Confidential Discovery Material”) shall not disclose such

Confidential or Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive)

Discovery Material to anyone else except as expressly permitted hereunder.

        2.        The person producing any given Discovery Material may designate as Confidential

only such portion of such material the public disclosure of which is either restricted by law or will



                                                    2
SWDocIDLocation
              Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 3 of 14


cause harm to the business, commercial, financial or personal interests of the producing person and/or

a third party to whom a duty of confidentiality is used and that consists of:

                  (a)    previously nondisclosed financial information;

                  (b)    previously nondisclosed material relating to ownership or control of any non-

public company;

                  (c)    previously nondisclosed business plans, product development information, or

marketing plans;

                  (d)    any information of a personal or intimate nature regarding any individual; or

                  (e)    any other category of information hereinafter given confidential status by the

Court.

         For the avoidance of doubt, any Discovery Material produced by the parties in connection

with Trademark Trial and Appeal Board Opposition Nos. 91233411, 91235434, 91234831, 91234843,

and 91234845 or other legal or administrative proceedings between the parties does not render such

Discovery Material “previously disclosed” under this Protective Order, and may be designated as

Confidential as appropriate.

         3.       The person producing any given Discovery Material may designate as Confidential –

Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) any Confidential Discovery

Material, which, because of its sensitivity, should not be disclosed to the receiving Party or its officers

or employees, and that contains:

                  (a)    sensitive technical information, including current research, development and

manufacturing information;

                  (b)    sensitive business or personal information, including highly sensitive financial,

banking, or marketing information;



                                                     3
SWDocIDLocation
             Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 4 of 14


                  (c)         competitive business or technical information, including non-public financial,

technical, and marketing analyses, media scheduling, comparisons of competitor’s products or

services, and strategic product/service expansion plans;

                  (d)         personal health or medical information; or

                  (e)         any other commercially sensitive information the disclosure of which to non-

qualified persons subject to this Protective Order the producing party reasonably and in good faith

believes would likely cause harm.

        For the avoidance of doubt, any Discovery Material produced by the parties in connection

with Trademark Trial and Appeal Board Opposition Nos. 91233411, 91235434, 91234831, 91234843,

and 91234845 or other legal or administrative proceedings between the parties does not render such

Discovery Material “previously disclosed” under this Protective Order, and may be designated as

Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) as appropriate.

        4.        With respect to the Confidential or Confidential – Attorneys’ Eyes Only (Trade

Secret/Commercially Sensitive) portion of any Discovery Material other than deposition transcripts

and exhibits, the producing person or that person’s counsel may designate such portion as

“Confidential” or “Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive)”

by: (a) stamping or otherwise clearly marking as “Confidential” or “Confidential – Attorneys’ Eyes

Only (Trade Secret/Commercially Sensitive)” the protected portion in a manner that will not

interfere with legibility or audibility; and (b) producing for future public use another copy of said

Discovery Material with the confidential information redacted.

        5.        With respect to deposition transcripts, a producing person or that person’s counsel may

designate such portion as Confidential or Confidential – Attorneys’ Eyes Only (Trade

Secret/Commercially Sensitive) either by (a) indicating on the record during the deposition that a

question     calls      for    Confidential    or   Confidential   –   Attorneys’    Eyes   Only    (Trade

                                                         4
SWDocIDLocation
             Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 5 of 14


Secret/Commercially Sensitive) information, in which case the reporter will bind the transcript of

the designated testimony (consisting of question and answer) in a separate volume and mark it as

“Confidential Information Governed by Protective Order” or “Confidential – Attorneys’ Eyes Only

(Trade Secret/Commercially Sensitive) Information Governed by Protective Order”; or (b) notifying

the reporter and all counsel of record, in writing, within 30 days after a deposition has concluded, of

the specific pages and lines of the transcript and/or the specific exhibits that are to be designated

Confidential or Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive), in

which case all counsel receiving the transcript will be responsible for marking the copies of the

designated transcript or exhibit (as the case may be), in their possession or under their control as

directed by the producing person or that person’s counsel by the reporter. During the 30-day period

following the conclusion of a deposition, the entire deposition transcript will be treated as if it had

been designated Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive).

        6.        If at any time prior to the trial of this action, a producing person realizes that some

portion(s) of Discovery Material that she, he, or it had previously produced without limitation should

be   designated      as   Confidential    or   Confidential    –   Attorneys’    Eyes    Only    (Trade

Secret/Commercially Sensitive), she, he, or it may so designate by so apprising all prior recipients

of the Discovery Material in writing, and thereafter such designated portion(s) of the Discovery

Material will thereafter be deemed to be and treated as Confidential or Confidential – Attorneys’

Eyes Only (Trade Secret/Commercially Sensitive), as the case may be, under the terms of this

Protective Order.

        7.        No person subject to this Protective Order other than the producing person shall

disclose any of the Discovery Material designated by the producing person as Confidential to any

other person whomsoever, except to:



                                                     5
SWDocIDLocation
            Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 6 of 14


                  (a)   the Parties (including employees of a Party) to this action, their insurers, and

counsel to their insurers;

                  (b)   outside counsel retained specifically for this action, including counsel

appearing for the parties in this matter, as well as Plaintiff and Defendants’ local counsel located in

Hong Kong and China, respectively, that are assisting in this matter (including any paralegal, clerical

and other assistant employed by such counsel and assigned to this matter);

                  (c)   outside vendors or service providers (such as copy-service providers and

document-management consultants, graphic production services or other litigation support services)

that counsel hire and assign to this matter, including computer service personnel performing duties in

relation to a computerized litigation system;

                  (d)   any mediator or arbitrator that the Parties engage in this matter or that this

Court appoints, provided such person has first executed a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto;

                  (e)   as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;

                  (f)   any witness who counsel for a Party in good faith believes may be called to

testify at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

                  (g)   any person retained by a Party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                  (h)   stenographers engaged to transcribe depositions conducted in this action;

                  (i)   this Court, including any appellate court, and the court reporters and support

personnel for the same; and

                                                   6
SWDocIDLocation
              Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 7 of 14


                  (j)    other persons only upon written consent of the producing party, such consent

not being unreasonably withheld, or upon order of the Court, provided such person has first executed

a Non-Disclosure Agreement in the form annexed as an Exhibit hereto and on such conditions as may

be agreed or ordered.

        8.        No person subject to this Protective Order other than the producing person shall

disclose any of the Discovery Material designated by the producing person as Confidential –

Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) to any other person whomsoever,

except to the persons identified in subparagraphs 7(b), (c), (d), (e), (g), (h), (i), and (j).

        9.        Prior to any disclosure of any Confidential or Confidential – Attorneys’ Eyes Only

(Trade Secret/Commercially Sensitive) Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), 7(g), or 7(j) above, such person shall be provided by counsel with a copy of

this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that that person has read this Protective Order and agrees to be bound by its terms. Said

counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either prior to such person being permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

        10.       Any Party who objects to any designation of confidentiality may at any time prior to

the trial of this action serve upon counsel for the designating person a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel for

all Parties will address their dispute to this Court in accordance with Paragraph 1(B) of this Court’s

Individual Practices in Civil Cases.

        11.       Any Party who requests additional limits on disclosure may at any time prior to the

trial of this action serve upon counsel for the receiving Party a written notice stating with particularity

the grounds for the request. If the Parties cannot reach agreement promptly, counsel for all Parties

                                                      7
SWDocIDLocation
              Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 8 of 14


will address their dispute to this Court in accordance with Paragraph 1(B) of this Court’s Individual

Practices in Civil Cases.

        12.       A Party may be requested to produce Discovery Material that is subject to contractual

or other obligations of confidentiality owed to a third party. Within two business days of receiving

the request, the receiving Party subject to such obligation shall inform the third party of the request

and that the third party may seek a protective order or other relief from this Court. If neither the third

party nor the receiving Party seeks a protective order or other relief from this Court within 21 days of

that notice, the receiving Party shall produce the information responsive to the discovery request but

may affix the appropriate controlling designation.

        13.       Recipients of Confidential or Confidential – Attorneys’ Eyes Only (Trade

Secret/Commercially Sensitive) Discovery Material under this Protective Order may use such

material solely for the prosecution and defense of this action and any appeals thereto. Recipients

specifically (and by way of example and not limitations) may not use Confidential or Confidential

– Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) Discovery Material for any

business, commercial, or competitive purpose. Nothing contained in this Protective Order, however,

will affect or restrict the rights of any person with respect to its own documents or information

produced in this action. Nor does anything contained in this Protective Order limit or restrict the

rights of any person to use or disclose information or material obtained independently from and not

through or pursuant to the Federal Rules of Civil Procedure in this action. In particular, the Parties

may use in this matter information and material already produced in Trademark Trial and Appeal

Board Opposition Nos. 91233411, 91235434, 91234831, 91234843, and 91234845 pending between

the Parties (the “Trademark Proceedings”). To the extent a Party seeks to use for purposes of this

matter information or material that was designated by a Party as Confidential or Confidential –

Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) pursuant to the operative protective

                                                    8
SWDocIDLocation
              Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 9 of 14


order in the Trademark Proceedings, such use must be in accordance with the provisions contained in

this Protective Order. This includes the provisions of paragraph 10 hereto, under which a Party may

object to any Confidential or Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially

Sensitive) designation made in the Trademark Proceedings that such Party does not believe meets the

requirements for such designation under this Protective Order.

        14.       Nothing in this Protective Order will prevent any person subject to it from producing

any Confidential or Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive)

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided, however,

that such person receiving a request, will provide written notice to the producing person before

disclosure and as soon as reasonably possible, and, if permitted by the time allowed under the request,

at least 10 days before any disclosure. Upon receiving such notice, the producing person will have

the right to oppose compliance with the subpoena, other compulsory process, or other legal notice if

the producing person deems it appropriate to do so.

        15.       All persons seeking to file redacted documents or documents under seal with the Court

shall follow Rule 2(G) of this Court’s Individual Practices in Civil Cases. No person may file with

the Court redacted documents or documents under seal without first seeking leave to file such papers.

All persons producing Confidential or Confidential – Attorneys’ Eyes Only (Trade

Secret/Commercially Sensitive) Discovery Material are deemed to be on notice that the Second

Circuit puts limitations on the documents or information that may be filed in redacted form or under

seal and that the Court retains discretion not to afford confidential treatment to any Confidential or

Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) Discovery Material

submitted to the Court or presented in connection with any motion, application or proceeding that

may result in an order and/or decision by the Court unless it is able to make the specific findings

                                                    9
SWDocIDLocation
           Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 10 of 14


required by law in order to retain the confidential nature of such material. Notwithstanding its

designation, there is no presumption that Confidential or Confidential – Attorneys’ Eyes Only

(Trade Secret/Commercially Sensitive) Discovery Material will be filed with the Court under seal.

The Parties will use their best efforts to minimize such sealing.

        16.       All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial or supporting

or refuting any motion for summary judgment, even if such material has previously been sealed or

designated as Confidential.

        17.       Any Party filing a motion or any other papers with the Court under seal shall also

publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts

only the Confidential or Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially

Sensitive) Discovery Material itself, and not text that in no material way reveals the Confidential or

Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive) Discovery Material.

        18.       Each person who has access to Discovery Material that has been designated as

Confidential or Confidential – Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive)

shall take all due precautions to prevent the unauthorized or inadvertent disclosure of such material.

        19.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft) exchanged

in discovery shall be maintained by the persons who receive such information and are bound by this

Protective Order in a manner that is secure and confidential. In the event that the person receiving PII

experiences a data breach, she, he, or it shall immediately notify the producing person of the same

and cooperate with the producing person to address and remedy the breach. Nothing herein shall

preclude the producing person from asserting legal claims or constitute a waiver of legal rights or



                                                    10
SWDocIDLocation
           Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 11 of 14


defenses in the event of litigation arising out of the receiving person’s failure to appropriately protect

PII from unauthorized disclosure.

        20.       This Protective Order shall survive the termination of the litigation. Within 30 days of

the final disposition of this action, all Discovery Material designated as Confidential or Confidential

– Attorneys’ Eyes Only (Trade Secret/Commercially Sensitive), and all copies thereof, shall be

promptly returned to the producing person, or, upon permission of the producing person, destroyed.

Notwithstanding the above requirements to return or destroy documents, counsel may retain copies

of all pleadings, motions, orders, written discovery, and other papers filed with the Court or

exchanged by the parties even though they may contain documents designated for protection under

this Order. Counsel may also retain attorney work product, including an index which refers or relates

to documents designated for protection under this Order, so long as that work product does not

duplicate verbatim substantial portions of the text or images of documents designated for protection

under this Order. This work product shall continue to be subject to the protections of this Order in

accordance with the applicable designation. An attorney may use his or her work product in a

subsequent litigation provided that its use does not disclose or use documents designated for

protection under this Order.

        21.       All persons subject to this Protective Order acknowledge that willful violation of this

Protective Order could subject them to punishment for contempt of Court. This Court shall retain

jurisdiction over all persons subject to this Protective Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any contempt thereof.




                                                    11
SWDocIDLocation
           Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 12 of 14


 SO STIPULATED AND AGREED.


 McCARTER & ENGLISH, LLP                      KUBLANOVSKY LAW, LLC


 By: /s/ James H. Donoian                     By: /s/ Eugene D. Kublanovsky
         James H. Donoian                             Eugene D. Kublanovsky
         Lori J. Shyavitz                     10 East 39th Street, 12th Floor
 Worldwide Plaza                              New York, New York 10016
 825 Eighth Avenue, 31st Floor                Tel: (212) 729-4707
 New York, New York 10019                     eugene@edklaw.com
 Tel.: (212) 609-6800
 jdonoian@mccarter.com                        ADAMS AND REESE LLP
 lshyavitz@mccarter.com                       Maia T. Woodhouse, Esq.
                                              TN BPR No. 030438 (pro hac vice pending)
 Susan Okin Goldsmith (pro hac vice           424 Church Street 28 Floor
 pending)                                     Nashville, Tennessee 37219
 McCarter & English, LLP                      Tel: (615) 259-1450
 Two Tower Center Boulevard                   Fax: (615) 259-1470
 East Brunswick, New Jersey 08816             maia.woodhouse@arlaw.com
 Tel.: (732) 867-9670
 sgoldsmith@mccarter.com                      Caitlin H. Smith, GA Bar No. 500005 (pro
                                              hac vice pending)
 Attorneys for Plaintiff                      3424 Peachtree Road NE, Suite 1600
 Multi Access Limited                         Atlanta, Georgia 30326
                                              Tel: (470) 427-3700
                                              caitlin.smith@arlaw.com

                                              Attorneys for Defendants
                                              Guangzhou Baiyunshan Pharmaceutical
                                              Holdings Co., Ltd. (aka Guangzhou
                                              Baiyunshan Pharmaceutical Holding Co.,
                                              Ltd.) and WLJ (America) Co. Inc.

 Dated: May 24, 2021                          Dated: May 24, 2021




 SO ORDERED


 Dated:     June 8, 2021
            New York, New York                            LEWIS J. LIMAN
                                                      United States District Judge
                                         12
SWDocIDLocation
Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 13 of 14




EXHIBIT A
           Case 1:20-cv-07397-LJL Document 33 Filed 05/24/21 Page 14 of 14


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------- X
                                                            :
MULTI ACCESS LIMITED,                                       :
                                                            :
                                Plaintiff,                  :
                                                            :
         -v-                                                :   1:20-cv-07397 (LJL)
                                                            :
GUANGZHOU BAIYUNSHAN                                            NON-DISCLOSURE
                                                            :
PHARMACEUTICAL HOLDINGS CO., LTD.                               AGREEMENT
                                                            :
(AKA GUANGZHOU BAIYUNSHAN
                                                            :
PHARMACEUTICAL HOLDING CO., LTD.)
and WLJ (AMERICA) CO. INC.,

                                Defendants.
----------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        I, ______________________, acknowledge that I have read and understand the Protective

Order in this action governing the non-disclosure of those portions of Discovery Material that have

been designated as Confidential. I agree that I will not disclose such Confidential Discovery Material

to anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

either return all discovery information to the party or attorney from whom I received it, or upon

permission of the producing party, destroy such discovery information. By acknowledging these

obligations under the Protective Order, I understand that I am submitting myself to the jurisdiction of

the United States District Court for the Southern District of New York for the purpose of any issue or

dispute arising hereunder and that my willful violation of any term of the Protective Order could

subject me to punishment for contempt of Court.



 Dated:




SWDocIDLocation
